       Case: 1:19-cv-05989 Document #: 26 Filed: 03/04/20 Page 1 of 1 PageID #:100




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF IILLINOIS
                                EASTERN DIVISION

  MICHELLE LECHUGA, individually,
  an on behalf of all others similarly
  situated,                                              Case No. 1:19-cv-05989

  Plaintiff,                                             Honorable Judge Rebecca R. Pallmeyer

  v.

  GREAT AMERICAN POWER, LLC,

  Defendant.

                                 NOTICE OF SETTLEMENT

         PLEASE TAKE NOTICE that MICHELLE LECHUGA (the “Plaintiff”) and GREAT

AMERICAN POWER, LLC (the “Defendant”), hereby notify the Court the parties have reached

settlement, and are in process of completing the settlement agreement and filing dismissal papers.

The parties anticipate filing dismissal papers within 45 days.

DATED: March 4, 2020                                         Respectfully submitted,

                                                             MICHELLE LECHUGA

                                                             By: /s/ Mohammed Badwan

                                                             Mohammed Badwan
                                                             SULAIMAN LAW GROUP, LTD.
                                                             2500 South Highland Avenue
                                                             Suite 200
                                                             Lombard, Illinois 60148
                                                             +1 630-575-8180
                                                             mbadwan@sulaimanlaw.com
